DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Rejection on the merits of this application. Claims 1-3 and 7-8 are rejected and remain pending, as discussed below. Claims 4-6 and 9 have been cancelled.

Response to Arguments
Applicant's arguments, filed 05/02/2022, regarding the 35 U.S.C. 101 rejections of Claims 1-3 and 7-8 have been fully considered but they are not persuasive. Applicant’s amendments to include a camera, along with Applicant’s arguments that the camera and user device are integral to the claimed invention, are not sufficient to integrate the abstract idea into a practical application. The camera and the user device are claimed merely as tools to perform an existing process, and therefore are not integral to the abstract idea. The camera and the user device are being used in their ordinary capacity and no specific details on how they are integral to the abstract invention are present in the claims. Additional detail needs to be provided on how the abstract idea, namely the step of recognizing the first marker, cannot be performed without the camera or the user device. See MPEP 2106.05(f), quoted below:
TLI Communications provides an example of a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording, administration and archiving of digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner. 823 F.3d at 612, 118 USPQ2d at 1747. The court then turned to the additional elements of performing these functions using a telephone unit and a server and noted that these elements were being used in their ordinary capacity (i.e., the telephone unit is used to make calls and operate as a digital camera including compressing images and transmitting those images, and the server simply receives data, extracts classification information from the received data, and stores the digital images based on the extracted information). 823 F.3d at 612-13, 118 USPQ2d at 1747-48. In other words, the claims invoked the telephone unit and server merely as tools to execute the abstract idea. Thus, the court found that the additional elements did not add significantly more to the abstract idea because they were simply applying the abstract idea on a telephone network without any recitation of details of how to carry out the abstract idea. (emphasis added by Examiner)
Applicant’s arguments, filed 05/02/2022, with respect to the rejection(s) of claim(s) 1-3 and 7-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Independent Claim 1:
Step 1: Claim 1 is a method claim that recites the combination of a user device and a camera that in combination perform the steps of acquiring information, photographing a first marker, recognizing a first marker, outputting a first direction, storing a table, listing identifiers of a plurality of markers, listing identifiers of a plurality of arrival locations, listing marker-arrival location combination information, searching for a direction, and determining the searched direction. Thus, the claims are to a statutory category.
Step 2A Prong 1: Claim 1 recites the step of recognizing a first marker, searching for a direction, and determining the searched direction. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: Claim 1 recites the additional steps of acquiring information, photographing the first marker, outputting a first direction, storing a table, listing identifiers of a plurality of markers, listing identifiers of a plurality of arrival locations, and listing marker-arrival combinations, along with a user device and camera that perform the steps of Claim 1. The additional steps of acquiring information, photographing the first marker, and outputting a first direction are considered insignificant extra-solution activity, as they are no more than mere necessary data gathering and outputting necessary to perform the abstract idea. Additionally, the steps of storing a table, listing identifiers of a plurality of markers, listing identifiers of a plurality of arrival locations, and listing marker-arrival combinations are also considered insignificant extra-solution activity, as they are no more than mere selection of a particular data source or type of data to be manipulated. The user device and camera are not recited with any specific hardware limitations needed to perform the abstract idea. These limitations are no more than generic computer components to perform the abstract idea. Accordingly, the additional steps and the user device do not integrate the abstract idea into a practical application, as they do not provide any meaningful limits on practicing the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere necessary data gathering and outputting, mere selection of a particular data source or type of data to be manipulated, and mere instructions to apply the judicial exception using generic computer components. The same analysis applies in this step as discussed above in Step 2A Prong 2. Accordingly, independent Claim 1 is ineligible.
Regarding Dependent Claims 2-3 and 7-8:
Step 1: Claims 2-3 depend from Claim 1 and recite the additional steps of displaying the photographed first marker (Claim 2), presenting the first direction (Claim 3), presenting the first direction (Claim 3), presenting the first direction (Claim 3), the first marker having a shape (Claim 7), determining a reference direction (Claim 7), displaying the first direction (Claim 7), performing a compass function (Claim 8), and displaying the first direction (Claim 8).
Step 2A Prong 1: The dependent claims recite the step of determining, and performing a compass function. These limitations recite an abstract idea which is directed to a mental process. The limitation of “performing a compass function” is recited without any specific hardware or a particular machine necessary to perform the limitation. Accordingly, this limitation is considered to recite a mental process, as a human mind could perform a compass function.
Step 2A Prong 2: Claims 2-3 and 7-8 recite the additional steps of displaying the first marker, presenting the first direction, presenting the first direction, the first marker having a shape, displaying the first direction, and displaying the first direction. The additional steps of displaying, presenting, presenting, displaying, and displaying are considered insignificant extra-solution activity, as they are no more than mere necessary data gathering and outputting necessary to perform the abstract idea. The additional step of the first marker having a shape is also considered insignificant extra-solution activity, as it is no more than mere selection of a particular data source or type of data to be manipulated. Accordingly, the additional steps do not integrate the abstract idea into a practical application, as they do not provide any meaningful limits on practicing the abstract idea.
Step 2B: The additional elements in the claims amount to no more than mere necessary data gathering and outputting and mere selection of a particular data source or data type to be manipulated. The same analysis applies in this step as discussed above in Step 2A Prong 2. Accordingly, dependent Claims 2-3 and 7-8 are ineligible.
The additional limitations recited in the dependent Claims 2-3 and 7-8 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 1-3 and 7-8 are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130211718 A1, filed 08/09/2012, hereinafter “Yoo”, in view of US 20190205580 A1, with an earliest priority date of 09/05/2016, hereinafter “Kawana”, and US 20180275680 A1, with an earliest priority date of 02/05/2015, hereinafter “Gupta”.

Regarding Claim 1, Yoo teaches:
A direction guiding method comprising: (see at least figure 14)
acquiring, by a user device (10) (see at least [0121], wherein the steps shown in figure 14 are performed by a service provision apparatus, or user device), information (PoI 252 or G232) on a first arrival location to be reached by a passer-by (see at least [0121] and figure 14, step S110, wherein information on a destination POI (first arrival location) is acquired); 
photographing, by a camera, a first marker (1) on which identifying information is recorded; (see at least [0122] and figure 14, step S120-S140, wherein an image acquisition means (camera) of the user device acquires surrounding images (photographs) containing a first marker, and see at least [0107]-[0108] and figure 11, wherein the markers have identifying information in the form of a QR code)
recognizing, by the user device, the first marker; (see at least [0122] and figure 14, step S130, wherein the user device recognized the marker from the photographed image of the marker)
and outputting, by the user device, a first direction on a display unit of the user device as a video signal, (see at least [0117], [0126], figure 13, and figure 14, step S170, wherein the location direction is displayed, or outputted, by the user device to a navigation screen of the service provision apparatus, or a display unit of the user device, and see at least [0063] and figure 3, information output unit 117 which outputs the first direction in video form, or as a video signal, and see at least [0053], wherein the location information including the first direction is outputted as via video output means or audio output means)
the passer-by being guided with the first direction to arrive at the first arrival location; (see at least [0125]-[0128], wherein the user device acquires location information including a first direction in which the user is to move, and the passer-by is continuously directed until they reach the destination (first arrival location).
wherein, a table is stored (see at least [0103]-[0104] and figure 10, wherein a table is used to store registered information about markers) in a storage unit of the user device (see at least [0045] and figure 1, user device 100, and see at least [0052] and figure 2, indoor location recognition module 120 of user device 100, and see at least [0065]-[0067] and figure 4, indoor marker information management unit 121 of indoor location recognition module 120 of user device 100, wherein the indoor marker information management unit 121 requests and stores registered marker information (the table as seen in figure 10) in the user device)
during at least a portion of a time in which the direction guiding method is performed, (see at least [0122]-[0123], [0125], and figure 14, wherein the registered information containing identifiers of the markers are accessed by the user device during direction guiding)
identifiers of a plurality of markers are listed in the first column of the table, (see at least [0103]-[0104] and figure 10, wherein the identifiers of a plurality of markers are listed in the first column of the table)
and the outputting of the first direction comprises: (see at least [0117], [0126], and figure 14, steps S140- S190)
and determining the searched direction as the first direction.(see at least [0048], wherein the searched navigation information including the first direction is provided to the user device based on the results of the search)
Yoo remains silent on:
identifiers of a plurality of arrival locations are listed in the first row of the table, 
marker-arrival location combination information (TI) regarding a plurality of directions allocated for combinations of each of the markers and each of the arrival locations is listed at each element of the table, 
searching for a direction corresponding to the combination of the first marker and the first arrival location among the plurality of directions included in the marker-arrival location combination information; 
Kawana teaches:
identifiers of a plurality of arrival locations are listed in the first row of the table, (see at least [0089] and figures 6 and 10, wherein the arrival locations A-F are listed in the first row of the table)
marker-arrival location combination information (TI) … for combinations of each of the markers and each of the arrival locations is listed at each element of the table, (see at least [0089] and figures 6 and 10, wherein each combination of each of the markers A-F and each of the arrival locations A-F lists marker-arrival location combination information)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Yoo with Kawana’s technique of listing identifiers of a plurality of arrival locations in the first row of the table and listing marker-arrival location combination information. It would have been obvious to modify because doing so allows for an easy method for finding target objects or navigating, by providing the user with relevant information on the tag (marker) to be recognized next, as recognized by Kawana (see at least [0006]-[0007], [0148], [0151], and [0157]).
Gupta teaches:
marker-arrival location combination information (TI) regarding a plurality of directions allocated for combinations of each of the markers and each of the arrival locations is listed at each element of the table, (see at least [0094], wherein the source (marker) and destination (arrival location) combinations are allocated for each combination of markers and destination locations in the stored table, and [0095] and figure 7, wherein each marker-location combination has a direction 78 stored in the table) 
searching for a direction corresponding to the combination of the first marker and the first arrival location among the plurality of directions included in the marker-arrival location combination information; (see at least [0114] and figure 7, wherein the table represented in figure 7, containing the plurality of directions included in the marker-arrival location combination information, is searched to derive a bearing angle, or direction, corresponding to the detected marker (first marker) and the subsequent marker (first arrival location))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Yoo and Kawana with Gupta’s technique of listing direction information and searching for a direction in the marker-arrival location combination information. It would have been obvious to modify because doing so provides an accurate, seamless, and efficient way of controlling and monitoring the positions of user devices during navigation, as recognized by Gupta (see at least [0005]).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo, Kawana, and Gupta in combination as applied to Claim 1 above, and further in view of US 20150109334 A1, filed 10/18/2013, hereinafter "Park".

Regarding Claim 2, Yoo, Kawana, and Gupta teach all of the limitations of Claim 1 as discussed above, and Yoo remains silent on:
further comprising displaying the photographed first marker on a display unit.
Park teaches:
further comprising displaying the photographed first marker on a display unit. (see at least [0088]-[0090], wherein the indicia (photographed marker, see [0086]) is displayed on the display of the user device)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the direction guiding method of Yoo, Kawana, and Gupta with Park’s technique of displaying the photographed first marker on a display unit. It would have been obvious to modify because doing so allows for a reduction in mishaps and errors when locating points of interest within facilities, as recognized by Park (see at least [0002]-[0003]).

Regarding Claim 3, Yoo, Kawana, and Gupta teach all of the limitations of Claim 1 as discussed above, and Yoo remains silent on:
wherein the user device is configured to, in the outputting of the first direction, present the first direction together with the photographed first marker based on the photographed first marker as a reference,
present the first direction together with east, west, north, and south direction information, or present the first direction based on a third reference direction.
Park teaches:
wherein the user device is configured to, in the outputting of the first direction, present the first direction together with the photographed first marker based on the photographed first marker as a reference, (see at least [0090] and figure 3b, wherein the first direction is outputted overlaid on the first marker 370 on display 142)
Due to the “or” conjunction in Claim 3’s limitations, any prior art that discloses at least one of the limitations reads on Claim 3.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the direction guiding method of Yoo, Kawana, and Gupta with Park’s technique of displaying the first direction with the photographed first marker on a display unit. It would have been obvious to modify because doing so allows for a reduction in mishaps and errors when locating points of interest within facilities, as recognized by Park (see at least [0002]-[0003]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo, Kawana, and Gupta in combination as applied to Claim 1 above, and further in view of US 20060184013 A1, published 08/17/2006, hereinafter "Emanuel".

Regarding Claim 7, Yoo, Kawana, and Gupta teach all of the limitations of Claim 1 as discussed above, and Yoo additionally teaches:
wherein the first marker has a shape in which a unique reference direction is to be defined, (see at least [0104] and figures 9 and 11, wherein the marker has a shape in which an installation direction, or reference direction, is defined)
Yoo remains silent on:
and the outputting of the first direction comprises: 
determining a reference direction of the first marker; 
and displaying the first direction together with the first marker based on the determined reference direction.
Park teaches:
and displaying the first direction together with the first marker based on the determined reference direction. (see at least [0090] and figure 3b, wherein the first direction is outputted overlaid on the first marker 370 on display 142, and oriented to the marker, or based on the reference direction)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the marker’s unique reference direction of Yoo with Park’s technique of displaying the first direction with the photographed first marker on a based on the reference direction. It would have been obvious to modify because doing so allows for a reduction in mishaps and errors when locating points of interest within facilities, as recognized by Park (see at least [0002]-[0003]).
Emanuel teaches:
and the outputting of the first direction comprises: 
determining a reference direction of the first marker; (see at least [0088]-[0089] and figures 5-6, wherein a reference angle BCE, or reference direction, is determined for the first marker)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the marker’s unique reference direction of Yoo and Park’s technique of displaying the directions with Emanuel’s technique of determining a reference direction of the first marker. It would have been obvious to modify because doing so allows for a high degree of precision for position and rotational orientation measurements during indoor use, as recognized by Emanuel (see at least [0008]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo, Kawana, and Gupta in combination as applied to Claim 1 above, and further in view of US 20210217210 A1, with an earliest priority date of 06/20/2017, hereinafter "Gade".

Regarding Claim 8, Yoo, Kawana, and Gupta in combination teach all of the limitations of Claim 1 as discussed above, and Yoo remains silent on:
wherein the user device performs a compass function,
 and the outputting of the first direction comprises displaying the first direction based on a predetermined reference direction among east, west, north, and south.
Gade teaches:
wherein the user device performs a compass function, (see at least [0028], wherein the azimuth of the user device is determined, resulting in the reference direction of the user device relative to north)
 and the outputting of the first direction comprises displaying the first direction based on a predetermined reference direction among east, west, north, and south. (see at least [0030], wherein the overlaid first direction is displayed based on the orientation, or reference direction of the user device calculated above)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the direction guiding method of Yoo, Kawana, and Gupta with Gade’s compass function and technique of displaying the first direction based on a predetermined reference direction. It would have been obvious to modify because doing so allows for high precision placement of AR symbols, as recognized by Gade (see at least [0009]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667